Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Claim Objections
The previous claim objections are withdrawn. However, new claim objections are raised to various claims as discussed below in the following Detailed Action.

35 U.S.C. 103 Rejection
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION
Claim Objections
Claims 1, 4, 19, 21, 23 and 29 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A system for generating a virtual environment of an imaged space, the system comprising: 
a communication circuit configured to communicate via a network with one or more data sources, wherein the one or more data sources are configured to store computer-executable instructions; and 
one or more hardware processors configured to execute the computer-executable instructions to: 
receive, from a client device and by the communication circuit, a request to display a first virtual environment, wherein the request includes display criteria; 
access, from the one or more data sources, a first list of furniture products available for purchase; 
based at least in part on the request, determine a first space and first object of a plurality of objects to be placed in the first space, wherein determination of the first object is based at least in part on the first list of furniture products; 
based at least in part on the determination, access, from the one or more data sources, an environment image corresponding to the first space and a first object image 
transmit, to the client device and by the communication circuit, display instructions to cause display of the first virtual environment; and 
receive, from the client device and by the communication circuit, an indication of a desire to purchase the furniture product corresponding to the first object, wherein the furniture product is manufactured based at least in part on any-2-Application No.: 17/135786 Filing Date:December 28, 2020specific color, pattern, material, or physical texture corresponding to the virtual representation of the first object that is currently viewable on the client device.

For claim 4, Examiner believes this claim should be amended in the following manner:
The system of claim 1, wherein the one or more hardware processors are further configured to execute the computer-executable instructions to: 
generate an interactive user interface that provides one or more interactive features of the first virtual environment to enable toggling between different aesthetics; and  
transmit, to the client device and by the communication circuit,  updated display instructions that include the first virtual environment that is configured to be displayed in the [[generated]] interactive user interface.

For claim 19, Examiner believes this claim should be amended in the following manner:
A method comprising: 
receiving, from a client device, a request to display a first virtual environment, wherein the request includes display criteria;
accessing, from one or more data sources, a first list of furniture products available for purchase; 
based at least in part on the request, determining a first space and first object of a plurality of objects to be placed in the first space, wherein determination of the first object is based at least in part on the first list of furniture products; 
based at least in part on the determination, accessing, from the one or more data sources, an environment image corresponding to the first space and a first object image corresponding to the first object; 
based at least in part on the environment image and the first object image, generating the first virtual environment that comprises virtual representations of the first space and the first object, wherein the generation of the first virtual environment includes applying a first texture to the first object so that each of the plurality of objects appears to represent a color, pattern, material, physical texture, or physical size different than what appears in the first object image, wherein the virtual representation of the first object corresponds to a furniture product available for purchase; 
transmitting, to the client device, display instructions to cause display of the first virtual environment; and 
receiving, from the client device, an indication of a desire to purchase the furniture product corresponding to the first object, wherein the furniture product is manufactured based at least in part on any specific color, pattern, material, or physical texture corresponding to the virtual representation of the first object that is currently viewable on the client device.

For claim 21, Examiner believes this claim should be amended in the following manner:
The method of claim 19, further comprising: 
generating an interactive user interface that provides one or more interactive features of the first virtual environment to enable toggling between different aesthetics; and 
transmitting, to the client device, updated display instructions that include the first virtual environment that is configured to be displayed in the interactive user interface.




For claim 23, Examiner believes this claim should be amended in the following manner:
The method of claim 21, wherein the interactive user interface further provides at least one customization selector in the first virtual environment, wherein the at least one customization selector enables a manual changing of at least a portion of the one or more interactive features of the first virtual environment.

For claim 29, Examiner believes this claim should be amended in the following manner:
The system of claim 28, wherein the one or more hardware processors are further configured to execute the computer-executable instructions to: 
receive, from the client device and by the communication circuit, a first selection of one of the options; and 
in response to receiving the first selection, applying a second texture to the first object so that the first object appears to represent a color, pattern, material, physical texture, or physical size associated with the first selection, wherein the second texture is different than the first texture.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 11, 19, 21-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton et al. (U.S. Patent Application Publication 2013/0179841 A1, hereinafter “Mutton”) in view of Knorr et al. (U.S. Patent Application Publication 2018/0176483 A1, hereinafter “Knorr”), Wantland et al. (U.S. Patent Application Publication 2014/0282220 A1, hereinafter “Wantland”) and Spivack et al. (U.S. Patent Application Publication 2019/0108578 A1, hereinafter “Spivack”).

For claim 1, Mutton discloses a system for generating a virtual environment of an imaged space (disclosing a system for generating a virtual tour of a virtual environment of a 3D virtual model property such as a 3D virtual home as an imaged space imaged with blueprint files (page 1/par. 4 and 5; and page 3/par. 27)), the system comprising: a communication module configured to communicate via a network with one or more data sources (disclosing a communications module such as a network interface configured to facilitate communication across a network between other data processing systems and servers as data sources (Fig. 1; pages 1-2/par. 15-17)), wherein the one or more data sources are configured to store computer-executable instructions (disclosing each data processing system includes a memory for storing computer-executable instructions (Fig. 2; page 2/par. 17)); and one or more hardware processors configured to execute the computer-executable instructions (disclosing each data processing system includes a central processing unit (CPU) to execute the computer-executable instructions to perform the functions of the system (Fig. 2; page 2/par. 17)) to: receive, from a client device and by the communication module, a request to display a first virtual environment from a client device, wherein the request includes display criteria (disclosing a data processing system such as a server receives a request from a mobile device as a client device and by its communication module to receive user input to request the 3D virtual model property for display by the system where the request includes user selection of design options as display criteria (pages 1-2/par. 15-17)); based at least in part on the request, determine a first space and first object of a plurality of objects to be placed in the first space (disclosing the data processing system such as the server determines a virtual representation of the 3D virtual home as a first space and virtual representations of items such as furniture as a plurality of objects to be placed within the virtual representation of the 3D virtual home (page 2/par. 23 and pages 2-3/par. 26-27)); based at least in part on the determination, access, from the one or more data sources, an environment image corresponding to the first space and a first object (disclosing the data processing system such as the server requests blueprint files as environment image files of the 3D virtual model property for the 3D virtual home and the virtual representations of the furniture from a data storage of the data processing systems in accordance with the determined virtual representations to be generated (Fig. 1; page 2/par. 16 and page 3/par. 27)); based at least in part on the environment image and the first object, generate the first virtual environment that comprises virtual representations of the first space and the first object (disclosing the data processing system such as the server generates the 3D virtual model property based on the blueprint files and the furniture where the 3D virtual model property includes 3D virtual models as the virtual representations of the 3D virtual home and the items such as furniture (page 2/par. 23 and pages 2-3/par. 26-27)); and transmit, to the client device and by the communication module, display instructions to cause display of the first virtual environment (disclosing the data processing system such as the server transmits instructions to the mobile device as the client device by the communications module to cause display of the 3D virtual property at the mobile device (pages 1-2/par. 15-17)).
Mutton does not disclose a first object image corresponding to a first object and applying a first texture to the first object so that each of a plurality of objects appears to represent a color, pattern, material, physical texture, or physical size different than what appears in the first object image. 
However, these limitations are well-known in the art as disclosed in Knorr. 
Knorr similarly discloses a system and method for generating an augmented reality environment of virtual objects for display to a user (page 1/par. 2). Knorr discloses a synthetic image as a first object image of generic object model as a first object (page 29/par. 342; and page 30/par. 363 and 369). Knorr explains different textures may be applied to the generic object model to generate different objects with different designs, colors and materials than the synthetic image of the generic object model (page 30/par. 367-369). It follows Mutton may be according modified with the teachings of Knorr to implement its first object as a generic object model and applying different textures to its first object so that each of its plurality of objects appears different than a first object image of the generic object model.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Mutton with the teachings of Knorr. Knorr is analogous art in dealing with a system and method for generating an augmented reality environment for display to a user (page 1/par. 2). Knorr discloses its use of a generic object model is advantageous in facilitating the generation of similar objects with different designs from a generic geometry of a same object type (page 30/par. 369). Consequently, a PHOSITA would incorporate the teachings of Knorr into Mutton for facilitating the generation of similar objects with different designs from a generic geometry of a same object type. 
Mutton as modified by Knorr does not disclose a circuit.
However, these limitations are well-known in the art as disclosed in Wantland.
Wantland similarly discloses a system and method for generating an augmented reality environment of virtual objects for display to a user (page 1/par. 2). Wantland discloses it is known for the elements of a system to be implemented as circuits (page 6/par. 53). It follows Mutton and Knorr may be accordingly modified with the teachings of Wantland to implement its communication module as a communication circuit.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Mutton and Knorr with the teachings of Wantland. Wantland is analogous art in dealing with a system and method for generating an augmented reality environment for display to a user (page 1/par. 2). Wantland discloses its use of circuits is advantageous in facilitating the implementation of application-specific components within a computing system circuits (page 6/par. 53). Consequently, a PHOSITA would incorporate the teachings of Wantland into Mutton and Knorr for facilitating the implementation of application-specific components within a computing system circuits. 
Mutton as modified by Knorr and Wantland does not disclose accessing a first list of furniture products available for purchase for determining a virtual representation of an object corresponds to a furniture product available for purchase and receiving an indication of a desire to purchase the furniture product, wherein the furniture product is manufactured based at least in part on any specific color, pattern, material or physical texture corresponding to the virtual representation of the object that is currently available.
However, these limitations are well-known in the art as disclosed in Spivack.
Spivack similarly discloses a system and method for facilitating communications between a server and a client device to display virtual objects as virtual representations of furniture objects in presenting augmented reality to the client device (page 1/par. 12; page 3/par. 51 and page 35/par. 453-454). Spivack explains its server accesses a list of furniture products to determine a virtual object (VOB) of a listed furniture product available for purchase (page 34/par. 447-449; and page 35/par. 453-456). Spivack further explains the client device may interact with the virtual object to indicate a desire to purchase the listed furniture product from the server so that the listed furniture product is manufactured based on a specified color, pattern, material or physical texture corresponding to the rendering of the virtual object of the listed furniture object that is currently viewable on the client device (page 14/par. 186; page 35/par. 453-458 and pages 35-36/par. 464-466). It follows Mutton, Knorr and Wantland may be accordingly modified with the teachings of Spivack to access from its one or more data sources a list of furniture products available for purchase for determining its virtual representation of its first object as corresponding to a furniture product available for purchase from the list of furniture products and to receive, from its client device and by its communication circuit, an indication of a desire to purchase the furniture product associated with its first object, wherein the furniture product is manufactured based on any specific color, pattern, material or physical texture corresponding to its virtual representation of its first object that is currently viewable on its client device.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Mutton, Knorr and Wantland with the teachings of Spivack. Spivack is analogous art in dealing with a system and method for facilitating communications between a server and a client device to display virtual objects as virtual representations of furniture objects in presenting augmented reality to the client device (page 1/par. 12; page 3/par. 51 and page 35/par. 453-454). Spivack discloses its use of virtual objects of listed furniture products is advantageous in facilitating appropriate customization of a furniture product for ease of purchase of the furniture product (page 14/par. 186; page 35/par. 453-458 and pages 35-36/par. 464-466). Consequently, a PHOSITA would incorporate the teachings of Spivack into Mutton, Knorr and Wantland for facilitating appropriate customization of a furniture product for ease of purchase of the furniture product. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 2, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the one or more hardware processors are further configured to execute the computer-executable instructions to store the first virtual environment in the one or more data sources (Mutton discloses its central processing unit (CPU) executes the program instructions to perform the functions of the system (Fig. 2; page 2/par. 17) to store the generated 3D virtual model property in the memory of its data processing systems for subsequent display to its user (page 1/par. 15-17; and page 3/par. 27-32)).

For claim 4, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the one or more hardware processors are further configured to execute the computer-executable instructions to generate an interactive user interface that provides one or more interactive features to enable toggling between different aesthetics (Mutton discloses its central processing unit (CPU) executes the program instructions to perform the functions of the system (Fig. 2; page 2/par. 17) and generates an interactive graphical user interface (GUI) for use by the user (page 2/par. 16) to provide an interactive feature to enable a user to toggle between different aesthetics such as between “country”, “classic” and “modern” styles to customize the 3D virtual model property for display within the GUI (page 2/par. 16 and page 2/par. 23)); and transmit, to the client device and by the communication circuit, updated display instructions that include the first virtual environment that is configured to be displayed in the generated interactive user interface (Mutton discloses the data processing system such as the server transmits instructions to the mobile device as the client device by the communications module to cause an updated display of the 3D virtual property at the mobile device within the GUI (pages 1-2/par. 15-17); Wantland similarly discloses a system and method for generating an augmented reality environment of virtual objects for display to a user (page 1/par. 2) and discloses it is known for the elements of a system to be implemented as circuits (page 6/par. 53); and it follows Mutton and Knorr may be accordingly modified with the teachings of Wantland to implement its communication module as a communication circuit).

For claim 5, depending on claim 4, Mutton as modified by Knorr, Wantland and Spivack discloses wherein toggling between the different aesthetics comprises changing at least a portion of the one or more interactive features of the first virtual environment, wherein the one or more interactive features of the first virtual environment comprise at least one of: a color, a material, and a texture of a surface within the first virtual environment (Mutton discloses toggling between the different aesthetics includes changes features of the 3D virtual model property such as wall colors within the 3D virtual model property (page 2/par. 23 and page 3/par. 29)).

For claim 6, depending on claim 4, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the interactive user interface further provides at least one viewpoint selector in the first virtual environment, wherein the at least one viewpoint selector enables a changing of a perspective view of the first virtual environment based on a selected viewpoint (Mutton discloses the GUI provides viewpoint selectors as buttons to enable the user to change a perspective view of the 3D virtual model property based on a selected viewpoint (Fig. 3; page 3/par. 31)).

For claim 7, depending on claim 4, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the interactive user interface further provides at least one customization selector in the first virtual environment, wherein the at least one individual customization selector enables a manually changing of at least a portion of the one or more interactive features of the first virtual environment (Mutton discloses the GUI provides customization selectors as buttons to enable the user to manually change the materials of features of the 3D virtual model property (Fig. 14; page 4/par. 41)).

For claim 8, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the display instructions are further configured to cause display of an interactive user interface that allows for a manual manipulation of a location of the first object in the first space (Mutton discloses an interactive graphical user interface (GUI) for use by the user (page 2/par. 16) and discloses the virtual models of items such as furniture at locations within the virtual model of the 3D virtual home (page 2/par. 23 and pages 2-3/par. 26-27); Wantland likewise discloses its system generates an augmented reality environment with a virtual furniture object as at least one item for presentation to the user (page 5/par. 41-43) and explains its system enables a user to interact with the virtual furniture object by enabling the user to manipulate the material of the virtual furniture object and the location of the virtual furniture object in the augmented reality environment (page 5/par. 41-43); and it follows Mutton and Knorr may be accordingly modified with the teachings of Wantland to implement interaction in its user interface by its user to manipulate the location of its virtual furniture within its 3D virtual home).

For claim 10, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the applying of the first texture to the first object is automatic and based at least in part on a preconfigured aesthetic option (Mutton discloses an interactive GUI with an interactive feature to enable a user to toggle between preconfigured aesthetic options such as between “country”, “classic” and “modern” styles to customize the 3D virtual model property for display within the GUI (page 2/par. 16 and page 2/par. 23); Knorr similarly discloses a system and method for generating an augmented reality environment of virtual objects for display to a user (page 1/par. 2); Knorr discloses a synthetic image as a first object image of generic object model as a first object (page 29/par. 342; and page 30/par. 363 and 369); Knorr explains different textures may be applied to the generic object model to generate different objects with different designs, colors and materials than the synthetic image of the generic object model (page 30/par. 367-369) where the different textures are applied automatically by a computing system (page 28/par. 330); and it follows Mutton may be according modified with the teachings of Knorr to apply the different textures to its first object automatically and based on a selected aesthetic option).

For claim 11, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the virtual representation of the first object comprises one or more of: a seating implement or a table (Mutton discloses its virtual furniture includes couches and tables (page 2/par. 23)).

For claim 19, Mutton as modified by Knorr, Wantland and Spivack discloses a method comprising steps corresponding to the functions performed by the system of claim 1 (see above as to claim 1).

For claim 21, depending on claim 19, this claim is a combination of the limitations of claim 19 and claim 4. It follows claim 21 is rejected for the same reasons as to claim 19 and claim 4.

For claim 22, depending on claim 21, this claim is a combination of the limitations of claim 21 and claim 6. It follows claim 22 is rejected for the same reasons as to claim 21 and claim 6.

For claim 23, depending on claim 21, this claim is a combination of the limitations of claim 21 and claim 7. It follows claim 23 is rejected for the same reasons as to claim 21 and claim 7.

For claim 24, depending on claim 19, this claim is a combination of the limitations of claim 19 and claim 8. It follows claim 24 is rejected for the same reasons as to claim 19 and claim 8.

For claim 27, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the generation of the first virtual environment also includes applying the first texture to all of the plurality of objects (Knorr similarly discloses a system and method for generating an augmented reality environment of virtual objects for display to a user (page 1/par. 2). Knorr discloses a synthetic image as a first object image of generic object model as a first object (page 29/par. 342; and page 30/par. 363 and 369). Knorr explains different textures may be applied to the generic object model to generate different objects with different designs, colors and materials than the synthetic image of the generic object model (page 30/par. 367-369) and it is understood or obvious the same texture may be applied to all objects of an object type of the generic object model where all of the objects of the object type of the generic object model to be placed within an environment are of the same design; and it follows Mutton may be according modified with the teachings of Knorr to apply the same first texture to all of its plurality of objects of a particular object type). 

For claim 28, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack discloses wherein the one or more hardware processors are further configured to execute the computer-executable instructions to: transmit, to the client device and by the communication circuit, options for adjusting the virtual representation of the first object (Spivack similarly discloses a system and method for facilitating communications between a server and a client device to display virtual objects as virtual representations of furniture objects in presenting augmented reality to the client device (page 1/par. 12; page 3/par. 51 and page 35/par. 453-454); Spivack explains its server accesses a list of furniture products to determine a virtual object (VOB) of a listed furniture product available for purchase (page 34/par. 447-449; and page 35/par. 453-456); Spivack further explains the server transmits options along with the virtual object for adjusting rendering of the virtual object of the listed furniture product so that the listed furniture product is customized based on a specified color, pattern, material or physical texture corresponding to the rendering of the virtual object of the listed furniture object that is currently viewable on the client device (page 34/par. 447-449; page 35/par. 453-458 and pages 35-36/par. 464-466); and it follows Mutton, Knorr and Wantland may be accordingly modified with the teachings of Spivack to transmit, to its client device and by its communication circuit, options for adjusting its virtual representation of its first object).

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Knorr, Wantland and Spivack further in view of Liu (U.S. Patent Application Publication 2019/0130650 A1).

For claim 3, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack does not disclose providing one or more sample environments. 
However, these limitations are well-known in the art as disclosed in Liu.
Liu similarly discloses a system and method of generating a virtual reality environment for display to a user (page 1/par. 4-6). Liu explains its system provides various virtual background environments as a plurality of sample environments in generating a virtual environment for display to a user (page 3/par. 39-41). It follows Mutton, Knorr, Wantland and Spivack may be accordingly modified with the teachings of Liu to provide sample environments such that its user selects one of the sample environments in generating its first virtual environment.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Mutton, Knorr, Wantland and Spivack with the teachings of Liu. Liu is analogous art in dealing with a system and method for generating a virtual reality environment for display to a user (page 1/par. 4-6). Liu discloses its use of various virtual background environments is advantageous in facilitating user selection of a desired virtual environment in generating appropriate virtual reality for display to a user (page 3/par. 39-41). Consequently, a PHOSITA would incorporate the teachings of Liu into Mutton, Knorr, Wantland and Spivack for facilitating user selection of a desired virtual environment in generating appropriate virtual reality for display to a user. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 20, depending on claim 19, this claim is a combination of the limitations of claim 19 and claim 3. It follows claim 20 is rejected for the same reasons as to claim 19 and claim 3.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Knorr, Wantland and Spivack further in view of Khalid et al. (U.S. Patent Application Publication 2020/0098180 A1, hereinafter “Khalid”).

For claim 9, depending on claim 1, Mutton as modified by Knorr, Wantland and Spivack does not disclose virtual representations of a space and an object are received in a self-contained package.
However, these limitations are well-known in the art as disclosed in Khalid.
Khalid similarly discloses a system and method of generating a virtual world as a virtual reality environment for display to a user (page 1/par. 1 and 16). Khalid explains modules as the virtual representations of the virtual world as a space and the virtual representations of items to be placed within the virtual world may be organized as a single world set of modules as a self-contained package without requiring separate sets of data to be defined (Fig. 2; page 1/par. 19). As Mutton discloses it is known for virtual representations to be arranged with files (page 3/par. 27), it follows Mutton, Knorr, Wantland and Spivack may be accordingly modified with the teachings of Khalid to arrange the virtual representations for its 3D virtual home and furniture in a self-contained package inclusive of all corresponding files for its 3D virtual home and furniture.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Mutton, Knorr, Wantland and Spivack with the teachings of Khalid. Khalid is analogous art in dealing with a system and method for generating a virtual world as a virtual reality environment for display to a user (page 1/par. 1 and 16). Khalid discloses its use of a single world set of data is advantageous in facilitating customized versions of a virtual world to conserve memory without requiring the definition of separate sets of data (page 1/par. 19). Consequently, a PHOSITA would incorporate the teachings of Khalid into Mutton, Knorr, Wantland and Spivack for facilitating user selection of a desired virtual environment in generating appropriate virtual reality for display to a user. Therefore, claim 9 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address the claim objections raised above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613